Name: Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 2938) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  international trade;  agricultural policy
 Date Published: 2017-05-05

 5.5.2017 EN Official Journal of the European Union L 116/30 COMMISSION IMPLEMENTING DECISION (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 2938) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6) and (EU) 2017/696 (7), in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) While there has been a general overall improvement in the epidemiological situation in the Union as regards highly pathogenic avian influenza, since the date of the last amendments made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/696, Germany, Italy, Hungary, Slovakia and Sweden have notified the Commission of further outbreaks of highly pathogenic avian influenza of subtype H5 in holdings located outside the areas currently listed in the Annex to Implementing Decision (EU) 2017/247 for those Member States, and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those new outbreaks. (5) Hungary has also established a surveillance zone in accordance with Directive 2005/94/EC in relation to an outbreak confirmed in Slovakia, near the boundary with Hungary. (6) In addition, as a precautionary measure against the spread of highly pathogenic avian influenza of subtype H5, France has decided to prolong the duration of the measures to be applied in the protection and surveillance zones for that Member State, as listed in the Annex to Implementing Decision (EU) 2017/247. (7) The Commission has examined the measures taken by Germany, Italy, Hungary, Slovakia and Sweden in accordance with Directive 2005/94/EC, following the latest outbreaks of avian influenza of subtype H5 in those Member States, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5 has been confirmed. (8) The Commission has also examined the dates put forward by France for the prolongation of the measures to be applied in the protection and surveillance zones listed for that Member State in the Annex to Implementing Decision (EU) 2017/247, and those new dates are appropriate on the basis of the information received by it regarding the epidemiological situation in that Member State. (9) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Germany, Italy, Hungary, Slovakia and Sweden, the new protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. Therefore, the areas listed for those Member States in the Annex to Implementing Decision (EU) 2017/247 should be amended. In addition, it is appropriate to amend the dates for the application of the protective measures to be applied in the protection and surveillance zones for France, as set out in that Annex. (10) Accordingly, the Annex to Implementing Decision (EU) 2017/247 should be amended to update regionalization at Union level to include the new protection and surveillance zones established in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein, as well as the prolongation of the protective measures in the areas listed for France in that Annex. (11) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement du GERS AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BERNEDE BETOUS BOUZON-GELLENAVE CASTELNAVET CAUMONT CAUPENNE-D'ARMAGNAC CORNEILLAN GEE-RIVIERE LABARTHETE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MORMES NOGARO PERCHEDE PROJAN SABAZAN SAINT-GERME SAINT-GRIEDE SAINT-MARTIN-D'ARMAGNAC SEAILLES SEGOS SION SORBETS URGOSSE VERGOIGNAN VERLUS 4.5.2017 CANNET FUSTEROUAU GOUX MAULICHERES MAUMUSSON-LAGUIAN POUYDRAGUIN PRECHAC-SUR-ADOUR RISCLE SAINT-MONT SARRAGACHIES TARSAC TERMES-D'ARMAGNAC VIELLA 5.5.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES CASTELNAU-RIVIERE-BASSE HAGEDET MADIRAN SAINT-LANNE SOUBLECAUSE 5.5.2017 Les communes suivantes dans le dÃ ©partement des LANDES AMOU ARSAGUE AUDIGNON AUDON AURICE BAIGTS BANOS BAS-MAUCO BASTENNES BEGAAR BELUS BENESSE-LES-DAX BENESSE-MAREMNE BERGOUEY BRASSEMPOUY CAGNOTTE CANDRESSE CAPBRETON CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTETS CAUNA CAUNEILLE CAUPENNE CLERMONT COUDURES DOAZIT DONZACQ DUMES ESTIBEAUX EYRES-MONCUBE GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GIBRET GOOS GOURBERA GOUSSE GOUTS HABAS HASTINGUES HAURIET HERM HEUGAS HINX HORSARRIEU JOSSE LABATUT LAHOSSE LALUQUE LAMOTHE LARBEY LAUREDE LE LEUY LESGOR LOUER LOURQUEN MAGESCQ MAYLIS MEILHAN MIMBASTE MISSON MONTAUT MONTFORT-EN-CHALOSSE MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE OEYREGAVE ONARD ORIST ORTHEVIELLE ORX OSSAGES OZOURT PEY PEYREHORADE POMAREZ PONTONX-SUR-L'ADOUR PORT-DE-LANNE POUILLON POYANNE POYARTIN PRECHACQ-LES-BAINS RIVIERE-SAAS-ET-GOURBY SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-ETIENNE-D'ORTHE SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-JEAN-DE-MARSACQ SAINT-LON-LES-MINES SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-SEVER SAINT-VINCENT-DE-PAUL SAINT-YAGUEN SARRAZIET SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SORDE-L'ABBAYE SORT-EN-CHALOSSE SOUPROSSE SOUSTONS TALLER TARTAS TETHIEU TILH TOULOUZETTE VICQ-D'AURIBAT YZOSSE 9.5.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES ABITAIN AICIRITS-CAMOU-SUHAST AMENDEUIX-ONEIX ANDREIN ANGOUS ARAUJUZON ARAUX ARBERATS-SILLEGUE ARBOUET-SUSSAUTE AREN AROUE-ITHOROTS-OLHAIBY ARRAST-LARREBIEU ATHOS-ASPIS AUTEVIELLE-SAINT-MARTIN-BIDEREN BARRAUTE-CAMU BASTANES BERGOUEY-VIELLENAVE BETRACQ BIDACHE BIRON BUGNEIN BURGARONNE CAME CASTAGNEDE CASTETNAU-CAMBLONG CASTETNER CHARRE CHARRITTE-DE-BAS CHERAUTE CROUSEILLES DOGNEN DOMEZAIN-BERRAUTE ESCOS ESPIUTE ETCHARRY GABAT GARRIS GESTAS GUINARTHE-PARENTIES GURS ILHARRE JASSES L'HOPITAL-D'ORION L'HOPITAL-SAINT-BLAISE LAA-MONDRANS LAAS LABASTIDE-VILLEFRANCHE LABETS-BISCAY LAY-LAMIDOU LEREN LESTELLE-BETHARRAM LICHOS LOUBIENG LUXE-SUMBERRAUTE MERITEIN MONCAYOLLE-LARRORY-MENDIBIEU MONTAUT MONTFORT NABAS NARP ORAAS ORION ORRIULE OSSERAIN-RIVAREYTE PRECHACQ-JOSBAIG PRECHACQ-NAVARRENX PUYOO RAMOUS RIVEHAUTE SAINT-GIRONS-EN-BEARN SAINT-GLADIE-ARRIVE-MUNEIN SAINT-PE-DE-LEREN SAINT-VINCENT SALIES-DE-BEARN SAMES SAUCEDE SAUVELADE SAUVETERRE-DE-BEARN SUS SUSMIOU TABAILLE-USQUAIN VIELLENAVE-DE-NAVARRENX VIELLESEGURE 5.5.2017 (b) the entries for Italy and Hungary are replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di San Bonifacio (VR): a ovest di LocalitÃ Masetti, a nord di via Masetti, a nord della Strada Provinciale Porcilana (via Circonvallazione), a ovest di via Circonvallazione, a nord-ovest via Cimitero, a ovest via Adige, a sud di via Fiume, a ovest di via Gorizia, a sud di via San Marco, a ovest SP17  Comune di Monteforte D'Alpone (VR): a ovest della SP17, a nord-ovest di viale Europa, a ovest di via Novella, a sud-ovest di via Zoppega  Comune di Soave (VR): a sud di LocalitÃ Val Ponsara, via Mondello, a est di via Bassano, via Giulio Camuzzoni, a sud di via Tiro a Segno, a ovest di via Mere, a sud di via Don Giovanni Minzoni, a est di via Circovallazione, a sud di via Ugo Foscolo e di via Ghiaia  Comune di Belfiore (VR): a est della SP39, a nord di via S. Rocchetto, a nord-est di via Moneta e della SP39. 4.5.2017  Comune di Mordano (BO)  Comune Massa Lombarda (RA): a sud della SP 253,  Comune di Imola (BO): a sud della SP 253, a est di via Rondanina, a nord di via Nuova, a est di via Gambellara, a nord di via Colombarone Canale  Comune di Bagnara di Romagna (RA): a ovest di via Pigno, a nord della SP 21. 10.5.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.681677, E19.850443 Ã ©s az N46.665199, E19.838657, az N46.7585, E19.8182, az N46.7453688, E19.8656739, az N46.68489, E19.8252596 Ã ©s az N46.6388155, E19.882776 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼lete 15.5.2017 (c) the entries for Slovakia and Sweden are replaced by the following: Member State: Slovakia Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Okres KoÃ ¡ice  okolie Obce:  Ã eÃ ejovce  Cestice  Mokrance 10.5.2017 Member State: Sweden Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC De delar av NykÃ ¶pings kommun (ADNS-kod 00400 ) som ligger inom en cirkel med en radie pÃ ¥ tre kilometer, centrerad pÃ ¥ WGS84 dec. koordinaterna N58.7961 och E16.7331 21.5.2017 (2) Part B is amended as follows: (a) the entry for Germany is replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC NIEDERSACHSEN Landkreis Cloppenburg Im Westen in der Stadt Friesoythe vom Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/Niedersachsenring/GrÃ ¼ner Hof entlang der Altenoyther StraÃ e nach Nordosten bis zum Lahe Ableiter, diesem nach SÃ ¼dwesten folgend bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, dieser nach Nordosten folgend bis zur Kreisgrenze, entlang dieser nach SÃ ¼den bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zu StraÃ e Am Baumweg, von dort nach Norden bis zur StraÃ e Am SchÃ ¼tzenplatz, von dort nach SÃ ¼dwesten bis zum Mittelweg, von dort nach Nordwesten bis zum Erlenweg, von dort nach SÃ ¼dwesten bis zur Gemeindegrenze Emstek/Cloppenburg, entlang dieser sowie der Gemeindegrenze Cloppenburg/Garrel zunÃ ¤chst weiter nach Nordwesten und dann nach SÃ ¼dwesten bis zum Wiesenweg, von dort entlang der nÃ ¶rdlichen Waldgrenze des Bether Fuhrenkamps weiter nach Westen bis zum Garreler Weg, von dort nach Norden bis zur Varrelbuscher StraÃ e, entlang dieser sowie der StraÃ e zum Bahnhof weiter nach Westen bis zur StraÃ e Neuer Esch, von dort zunÃ ¤chst nach Norden und dann nach Nordwesten bis zum Flugplatzweg, von dort nach SÃ ¼dwesten bis zur Garreler StraÃ e, von dort nach Norden bis zur StraÃ e GrÃ ¼ner Weg, entlang dieser sowie der StraÃ e GrÃ ¼ne HÃ ¶he zunÃ ¤chst weiter nach Westen und dann nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (BundesstraÃ e B 72), von dort nach Nordwesten bis zum MÃ ¼hlenweg, von dort nach SÃ ¼dwesten bis zum Petersfelder Weg, von dort nach Norden bis zum Drei-BrÃ ¼cken-Weg, von dort nach SÃ ¼dwesten bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼dwesten folgend bis zum Augustendorfer Weg, diesem, der Dwergter StraÃ e und der DorfstraÃ e nach Norden folgend bis zur StraÃ e Zum Herrensand, entlang dieser sowie der StraÃ e Am Herrensand nach Nordwesten bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zur HasmoorstraÃ e, dieser nach Norden folgend bis zur MorgenlandstraÃ e, von dort nach Westen bis zur VorderthÃ ¼ler StraÃ e, dieser, dem Kalvestanger Damm sowie der Pehmertanger StraÃ e nach Norden folgend bis zur ThÃ ¼ler StraÃ e (BundesstraÃ e B 72), von dort nach Nordwesten bis zum Oldenburger Ring, von dort nach Nordosten bis zur BÃ ¶seler StraÃ e, von dort nach Nordwesten bis zum Ausgangspunkt am Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/Niedersachsenring/GrÃ ¼ner Hof. 8.5.2017 Landkreis Cloppenburg Im Westen in Osterloh von der Kreuzung der Garreler StraÃ e/Oldenburger Weg/Schlingweg entlang des Oldenburger Wegs nach Nordosten bis zur StraÃ e Unterm Stubbenkamp, von dort zunÃ ¤chst nach Norden und dann nach Nordwesten bis zur KorsorsstraÃ e, von dort nach Nordosten bis zum Lutzweg, von dort nach SÃ ¼dosten bis zur HauptstraÃ e, von dort nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼dosten bis zum Nikolausdorfer Wasserzug, diesem nach SÃ ¼dwesten folgend bis zum DÃ ¼ffendamm, von dort nach Nordwesten bis zum Ottenweg, von dort nach SÃ ¼dwesten bis zur NikolausstraÃ e, von dort nach SÃ ¼dosten bis zur Oldenburger StraÃ e, von dort entlang der SÃ ¼dstraÃ e weiter nach SÃ ¼den bis zur LetherfeldstraÃ e, entlang dieser sowie der StraÃ e Hinterm Esch weiter nach SÃ ¼dwesten bis zur Nikolausdorfer StraÃ e, von dort nach Westen bis zur StraÃ e Vor dem Forde, von dort nach Nordwesten bis zur StraÃ e Zum Auetal, von dort nach SÃ ¼dwesten bis zur BÃ ¶seler StraÃ e, von dort nach Nordwesten bis zur HuntestraÃ e, entlang der HuntestraÃ e und dem Nachtigallenweg zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten bis zur StraÃ e Zu den Auen, von dort nach SÃ ¼den bis zur Kaiforter StraÃ e, von dort nach Westen bis zur StraÃ e Zum Richtemoor, entlang dieser sowie der StraÃ e Am Steinkamp nach Nordwesten bis zum Richtweg, von dort nach Nordosten bis zur Garreler StraÃ e, von dort nach Nordwesten bis zum Ausgangspunkt an der Kreuzung der Garreler StraÃ e/Oldenburger Weg/Schlingweg. 8.5.2017 (b) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de GERS ARROUEDE AUSSOS AUX-AUSSAT BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BERDOUES BEZUES-BAJON BLOUSSON-SERIAN CABAS-LOUMASSES CASTELNAU-D'ANGLES CASTEX CLERMONT-POUYGUILLES CUELAS DUFFORT ESCLASSAN-LABASTIDE ESTIPOUY IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LABARTHE LABEJAN LAGARDE-HACHAN LAGUIAN-MAZOUS LALANNE-ARQUE LAMAZERE LE BROUILH-MONBERT LOUBERSAN LOURTIES-MONBRUN MANAS-BASTANOUS MANENT-MONTANE MARSEILLAN MASSEUBE MIELAN MIRAMONT-D'ASTARAC MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONLEZUN MONPARDIAC MONT-DE-MARRAST MONTAUT MONTESQUIOU MOUCHES PALLANNE PANASSAC PONSAMPERE PONSAN-SOUBIRAN POUYLEBON RICOURT RIGUEPEU SADEILLAN SAINT-ARAILLES SAINT-ARROMAN SAINT-BLANCARD SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-JUSTIN SAINT-MARTIN SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-DODE SARRAGUZAN SAUVIAC TILLAC TRONCENS VIOZAN 6.5.2017 BELMONT BOURROUILLAN CAMPAGNE-D'ARMAGNAC CASTEX-D'ARMAGNAC CASTILLON-DEBATS CRAVENCERES DEMU EAUZE ESPAS ESTANG LANNEMAIGNAN MANCIET MAULEON-D'ARMAGNAC MAUPAS MONGUILHEM MONLEZUN-D'ARMAGNAC PRENERON REANS SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC TOUJOUSE 4.5.2017 to 12.5.2017 AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BERNEDE BETOUS BOUZON-GELLENAVE CASTELNAVET CAUMONT CAUPENNE-D'ARMAGNAC CORNEILLAN GEE-RIVIERE LABARTHETE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MORMES NOGARO PERCHEDE PROJAN SABAZAN SAINT-GERME SAINT-GRIEDE SAINT-MARTIN-D'ARMAGNAC SEAILLES SEGOS SION SORBETS URGOSSE VERGOIGNAN VERLUS 5.5.2017 to 13.5.2017 ARMENTIEUX ARMOUS-ET-CAU AUCH AUJAN-MOURNEDE BASSOUES BAZIAN BEAUMONT BECCAS BELLEGARDE BERAUT BETCAVE-AGUIN BETPLAN BIRAN BOUCAGNERES CADEILLAN CAILLAVET CALLIAN CASSAIGNE CAZAUX-D'ANGLES CAZAUX-VILLECOMTAL CHELAN CONDOM COURTIES DURBAN ESPAON ESTAMPES FAGET-ABBATIAL FOURCES GARRAVET GAUJAC GAUJAN GAZAX-ET-BACCARISSE GONDRIN HAGET JUILLAC LAGARDERE LAMAGUERE LARRESSINGLE LARROQUE-SUR-L'OSSE LASSERAN LASSEUBE-PROPRE LAURAET LAVERAET LOMBEZ MAIGNAUT-TAUZIA MALABAT MANSENCOME MARCIAC MASCARAS MEILHAN MONBARDON MONCORNEIL-GRAZAN MONFERRAN-PLAVES MONGAUSY MONLAUR-BERNET MONT-D'ASTARAC MONTADET MONTAMAT MONTEGUT-ARROS MONTIES MOUCHAN ORBESSAN ORDAN-LARROQUE ORNEZAN PELLEFIGUE PEYRUSSE-GRANDE POUY-LOUBRIN ROQUES SABAILLAN SAINT-ELIX SAINT-JEAN-LE-COMTAL SAINT-JEAN-POUTGE SAINT-MARTIN-GIMOIS SAINT-SOULAN SAMARAN SANSAN SARAMON SARCOS SAUVETERRE SCIEURAC-ET-FLOURES SEISSAN SEMBOUES SEMEZIES-CACHAN SERE SIMORRE TACHOIRES TOURDUN TOURNAN TUDELLE VALENCE-SUR-BAISE VILLECOMTAL-SUR-ARROS VILLEFRANCHE 6.5.2017 CANNET FUSTEROUAU GOUX MAULICHERES MAUMUSSON-LAGUIAN POUYDRAGUIN PRECHAC-SUR-ADOUR RISCLE SAINT-MONT SARRAGACHIES TARSAC TERMES-D'ARMAGNAC VIELLA 6.5.2017 to 14.5.2017 AYZIEU BASCOUS BRETAGNE-D'ARMAGNAC CASTELNAU D'AUZAN LABARRERE CAZAUBON CAZENEUVE COULOUME-MONDEBAT COURRENSAN LAGRAULET-DU-GERS LANNEPAX LAREE LIAS-D'ARMAGNAC LOUSLITGES LUPIAC MARAMBAT MARGOUET-MEYMES MARGUESTAU MONCLAR MONTREAL MOUREDE NOULENS PANJAS PEYRUSSE-VIEILLE RAMOUZENS ROQUEBRUNE SAINT-PIERRE-D'AUBEZIES VIC-FEZENSAC 13.5.2017 BEAUMARCHES CAHUZAC-SUR-ADOUR GALIAX IZOTGES JU-BELLOC LADEVEZE-RIVIERE LADEVEZE-VILLE LASSERADE PLAISANCE SAINT-AUNIX-LENGROS TASQUE TIESTE-URAGNOUX 14.5.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES LASCAZERES VIDOUZE 6.5.2017 ANSOST AURIEBAT BARBACHEN BUZON CAIXON ESTIRAC GENSAC LAFITOLE LAHITTE-TOUPIERE LARREULE MAUBOURGUET MONFAUCON NOUILHAN SAUVETERRE SOMBRUN VILLEFRANQUE VILLENAVE-PRES-BEARN 6.5.2017 CASTELNAU-RIVIERE-BASSE HAGEDET MADIRAN SAINT-LANNE SOUBLECAUSE 6.5.2017 to 14.5.2017 BARLEST CAUSSADE-RIVIERE HERES LABATUT-RIVIERE LAMARQUE-PONTACQ LOUBAJAC LOURDES PEYROUSE POUEYFERRE SAINT-PE-DE-BIGORRE 14.5.2017 Les communes suivantes dans le dÃ ©partement des LANDES ANGOUME ANGRESSE AZUR BEYLONGUE BIARROTTE BIAUDOS BONNEGARDE BOOS CASTAIGNOS-SOUSLENS CAZALIS DAX HAGETMAU LABASTIDE-CHALOSSE LABENNE LACRABE LEON MARPAPS MEES MESSANGES MOMUY MORGANX NASSIET OEYRELUY ONDRES RION-DES-LANDES SAINT-ANDRE-DE-SEIGNANX SAINT-CRICQ-DU-GAVE SAINT-BARTHELEMY SAINT-LAURENT-DE-GOSSE SAINT-MARTIN-DE-HINX SAINT-MARTIN-DE-SEIGNANX SAINT-VINCENT-DE-TYROSSE SAINTE-COLOMBE SAINTE-MARIE-DE-GOSSE SAUBION SAUBRIGUES SEIGNOSSE SERRESLOUS-ET-ARRIBANS SEYRESSE SIEST SOORTS-HOSSEGOR TERCIS-LES-BAINS TOSSE VIEUX-BOUCAU-LES-BAINS 15.5.2017 AIRE-SUR-L'ADOUR ARTASSENX BAHUS-SOUBIRAN BASCONS BORDERES-ET-LAMENSANS BOUGUE BOURDALAT BRETAGNE-DE-MARSAN CASTANDET CAZERES-SUR-L'ADOUR CLASSUN DUHORT-BACHEN EUGENIE-LES-BAINS GEAUNE GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LAGLORIEUSE LARRIVIERE-SAINT-SAVIN LATRILLE LE FRECHE LE VIGNAU LUSSAGNET MAURRIN MONTEGUT PECORADE PERQUIE PUJO-LE-PLAN RENUNG SAINT-CRICQ-VILLENEUVE SAINT-GEIN SAINT-MAURICE-SUR-ADOUR SORBETS 10.5.2017 ARBOUCAVE ARGELOS AUBAGNAN BASSERCLES BATS BENQUET BEYRIES BUANES CAMPAGNE CASTELNAU-TURSAN CASTELNER CLEDES FARGUES HAUT-MAUCO LACAJUNTE LAURET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR MONTGAILLARD OUSSE-SUZAN PAYROS-CAZAUTETS PEYRE PHILONDENX PIMBO POUDENX PUYOL-CAZALET SAINT-AGNET SAINT-LOUBOUER SAINT-PERDON SAMADET SARRON SOLFERINO URGONS VIELLE-TURSAN YGOS-SAINT-SATURNIN 12.5.2017 AMOU ARSAGUE AUDIGNON AUDON AURICE BAIGTS BANOS BAS-MAUCO BASTENNES BEGAAR BELUS BENESSE-LES-DAX BENESSE-MAREMNE BERGOUEY BRASSEMPOUY CAGNOTTE CANDRESSE CAPBRETON CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTETS CAUNA CAUNEILLE CAUPENNE CLERMONT COUDURES DOAZIT DONZACQ DUMES ESTIBEAUX EYRES-MONCUBE GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GIBRET GOOS GOURBERA GOUSSE GOUTS HABAS HASTINGUES HAURIET HERM HEUGAS HINX HORSARRIEU JOSSE LABATUT LAHOSSE LALUQUE LAMOTHE LARBEY LAUREDE LE LEUY LESGOR LOUER LOURQUEN MAGESCQ MAYLIS MEILHAN MIMBASTE MISSON MONTAUT MONTFORT-EN-CHALOSSE MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE OEYREGAVE ONARD ORIST ORTHEVIELLE ORX OSSAGES OZOURT PEY PEYREHORADE POMAREZ PONTONX-SUR-L'ADOUR PORT-DE-LANNE POUILLON POYANNE POYARTIN PRECHACQ-LES-BAINS RIVIERE-SAAS-ET-GOURBY SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-ETIENNE-D'ORTHE SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-JEAN-DE-MARSACQ SAINT-LON-LES-MINES SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-SEVER SAINT-VINCENT-DE-PAUL SAINT-YAGUEN SARRAZIET SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SORDE-L'ABBAYE SORT-EN-CHALOSSE SOUPROSSE SOUSTONS TALLER TARTAS TETHIEU TILH TOULOUZETTE VICQ-D'AURIBAT YZOSSE 9.5.2017 to 15.5.2017 ARENGOSSE ARJUZANX ARTHEZ-D'ARMAGNAC BETBEZER-D'ARMAGNAC CAMPET-ET-LAMOLERE ESCOURCE GAILLERES GAREIN GARROSSE GELOUX LACQUY LAGRANGE LESPERON LINXE LUGLON MAUVEZIN-D'ARMAGNAC MAZEROLLES MONT-DE-MARSAN MORCENX ONESSE-LAHARIE PARLEBOSCQ SABRES SAINT-AVIT SAINT-JULIEN-D'ARMAGNAC SAINT-JUSTIN SAINT-MARTIN-D'ONEY SAINT-MICHEL-ESCALUS SAINT-PIERRE-DU-MONT SAINTE-FOY SINDERES UCHACQ-ET-PARENTIS VILLENAVE VILLENEUVE-DE-MARSAN 13.5.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES BASSILLON-VAUZE CORBERE-ABERES LASSERRE LEMBEYE LUC-ARMAU MONCAUP MONPEZAT SAMSONS-LION SEMEACQ-BLACHON 6.5.2017 ARGELOS ARGET ARZACQ-ARRAZIGUET ASTIS AUGA AURIAC BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ COSLEDAA-LUBE-BOAST COUBLUCQ DIUSSE GARLEDE-MONDEBAT GARLIN LABEYRIE LALONQUETTE LANNECAUBE LASCLAVERIES LEME MALAUSSANNE MASCARAAS-HARON MERACQ MIOSSENS-LANUSSE MONCLA MOUHOUS PORTET POULIACQ POURSIUGUES-BOUCOUE RIBARROUY SAINT-MEDARD SAULT-DE-NAVAILLES SEVIGNACQ TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE THEZE VIGNES VIVEN 4.5.2017 to 12.5.2017 ABERE ANOYE ARRICAU-BORDES BALEIX BENTAYOU-SEREE CASTERA-LOUBIX CASTILLON (CANTON DE LEMBEYE) ESCURES GERDEREST LABATUT LAMAYOU LUCARRE MASPIE-LALONQUERE-JUILLACQ MAURE MOMY MONSEGUR PEYRELONGUE-ABOS PONTIACQ-VIELLEPINTE 6.5.2017 ABITAIN AICIRITS-CAMOU-SUHAST AMENDEUIX-ONEIX ANDREIN ANGOUS ARAUJUZON ARAUX ARBERATS-SILLEGUE ARBOUET-SUSSAUTE AREN AROUE-ITHOROTS-OLHAIBY ARRAST-LARREBIEU ATHOS-ASPIS AUTEVIELLE-SAINT-MARTIN-BIDEREN BARRAUTE-CAMU BASTANES BERGOUEY-VIELLENAVE BETRACQ BIDACHE BIRON BUGNEIN BURGARONNE CAME CASTAGNEDE CASTETNAU-CAMBLONG CASTETNER CHARRE CHARRITTE-DE-BAS CHERAUTE CROUSEILLES DOGNEN DOMEZAIN-BERRAUTE ESCOS ESPIUTE ETCHARRY GABAT GARRIS GESTAS GUINARTHE-PARENTIES GURS ILHARRE JASSES L'HOPITAL-D'ORION L'HOPITAL-SAINT-BLAISE LAA-MONDRANS LAAS LABASTIDE-VILLEFRANCHE LABETS-BISCAY LAY-LAMIDOU LEREN LESTELLE-BETHARRAM LICHOS LOUBIENG LUXE-SUMBERRAUTE MERITEIN MONCAYOLLE-LARRORY-MENDIBIEU MONTAUT MONTFORT NABAS NARP ORAAS ORION ORRIULE OSSERAIN-RIVAREYTE PRECHACQ-JOSBAIG PRECHACQ-NAVARRENX PUYOO RAMOUS RIVEHAUTE SAINT-GIRONS-EN-BEARN SAINT-GLADIE-ARRIVE-MUNEIN SAINT-PE-DE-LEREN SAINT-VINCENT SALIES-DE-BEARN SAMES SAUCEDE SAUVELADE SAUVETERRE-DE-BEARN SUS SUSMIOU TABAILLE-USQUAIN VIELLENAVE-DE-NAVARRENX VIELLESEGURE 6.5.2017 to 14.5.2017 ANOS AUBIN AURIONS-IDERNES BARINQUE BERNADETS BOUILLON BOURNOS CABIDOS CADILLON CAUBIOS-LOOS CONCHEZ-DE-BEARN DOUMY ESCOUBES FICHOUS-RIUMAYOU GABASTON GAROS GAYON GEUS-D'ARZACQ HAGETAUBIN HIGUERES-SOUYE LACADEE LALONGUE LARREULE LESPIELLE LONCON LOUVIGNY LUSSAGNET-LUSSON MAUCOR MIALOS MOMAS MONASSUT-AUDIRACQ MONT-DISSE MONTAGUT MONTARDON MORLANNE NAVAILLES-ANGOS PIETS-PLASENCE-MOUSTROU POMPS RIUPEYROUS SAINT-ARMOU SAINT-CASTIN SAINT-JAMMES SAINT-JEAN-POUDGE SAINT-LAURENT-BRETAGNE SAUVAGNON SEBY SERRES-CASTET SIMACOURBE UZAN VIALER 13.5.2017 ABIDOS AINHARP AMOROTS-SUCCOS ARANCOU ARGAGNON ARRAUTE-CHARRITTE ARROS-DE-NAY ARROSES ARTHEZ-D'ASSON ARTHEZ-DE-BEARN ASSON AUBOUS AUDAUX AUTERRIVE AYDIE BAIGTS-DE-BEARN BALANSUN BARCUS BARDOS BARZUN BAUDREIX BEGUIOS BEHASQUE-LAPISTE BELLOCQ BENEJACQ BERENX BERROGAIN-LARUNS BEUSTE BEYRIE-SUR-JOYEUSE BONNUT BORDERES BOURDETTES BRUGES-CAPBIS-MIFAGET CARDESSE CARRESSE-CASSABER CASTETBON CASTETIS COARRAZE ESPES-UNDUREIN ESQUIULE GERONCE GEUS-D'OLORON GUICHE HAUT-DE-BOSDARROS HOURS IGON LA BASTIDE-CLAIRENCE LABATMALE LACQ LAGOR LAGOS LAHONTAN LAHOURCADE LANNEPLAA LARRIBAR-SORHAPURU LEDEUIX LOHITZUN-OYHERCQ LUCGARIER LUCQ-DE-BEARN MASLACQ MASPARRAUTE MAULEON-LICHARRE MESPLEDE MIREPEIX MONT MOUMOUR MOURENX NAVARRENX NAY OGENNE-CAMPTORT OREGUE ORIN ORSANCO ORTHEZ OS-MARSILLON OSSENX OZENX-MONTESTRUCQ POEY-D'OLORON PONTACQ ROQUIAGUE SAINT-BOES SAINT-DOS SAINT-GOIN SAINT-PALAIS SALLES-MONGISCARD SALLESPISSE SARPOURENX UHART-MIXE URT VERDETS VIODOS-ABENSE-DE-BAS 14.5.2017 (c) the entries for Italy and Hungary are replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di San Bonifacio (VR): a est di LocalitÃ Masetti, a sud di via Masetti, a sud della Strada Provinciale Porcilana (via Circonvallazione), a est di via Circonvallazione, a sud-est via Cimitero, a est via Adige, a nord di via Fiume, a est di via Gorizia, a nord di via San Marco, a est SP17  Comune di Monteforte D'Alpone (VR): a est della SP17, a sud-est di viale Europa, a est di via Novella, a nord-est di via Zoppega  Comune di Soave (VR): a nord di LocalitÃ Val Ponsara, via Mondello, a ovest di via Bassano, via Giulio Camuzzoni, a nord di via Tiro a Segno, a est di via Mere, a nord di via Don Giovanni Minzoni, a ovest di via Circovallazione, a nord di via Ugo Foscolo e di via Ghiaia  Comune di Belfiore (VR): a ovest della SP39, a sud di via S. Rocchetto, a sud-ovest di via Moneta e della SP39  Comune di Veronella (VR): a ovest di Via Roversello  Comune di Zimella (VR): a ovest di via Lavagno e del Fiume Fratta.  Comune di Lonigo (VI): a ovest di SP500, a sud-ovest di SP17  Comune di Montebello Vicentino (VI): a ovest della SP18, a nord della SR11, a ovest di viale Verona, della Str. della Mira, a sud-ovest della Contrada Selva, a sud-ovest della Contrada Dai Guarda, della LocalitÃ Dai Tani  Comune di Gambarella (VI)  Comune di RoncÃ (VR)  Comune di Montecchia di Crosara (VR)  Comune di Cazzano di Tramigna (VR)  Comune di Illasi (VR): a est di SP10, a sud di Via Cipressi e di Via Campagnola  Comune di Lavagno (VR): a est di via Fienile, a sud di via Marmurina, a est di via Monte San Moro, a sud di via Canova, a est di SP16, a sud-est di via Castello, a est di Via Montelungo 13.5.2017  Comune di San Bonifacio (VR): a ovest di LocalitÃ Masetti, a nord di via Masetti, a nord della Strada Provinciale Porcilana (via Circonvallazione), a ovest di via Circonvallazione, a nord-ovest via Cimitero, a ovest via Adige, a sud di via Fiume, a ovest di via Gorizia, a sud di via San Marco, a ovest SP17  Comune di Monteforte D'Alpone (VR): a ovest della SP17, a nord-ovest di viale Europa, a ovest di via Novella, a sud-ovest di via Zoppega  Comune di Soave (VR): a sud di LocalitÃ Val Ponsara, via Mondello, a est di via Bassano, via Giulio Camuzzoni, a sud di via Tiro a Segno, a ovest di via Mere, a sud di via Don Giovanni Minzoni, a est di via Circovallazione, a sud di via Ugo Foscolo e di via Ghiaia  Comune di Belfiore (VR): a est della SP39, a nord di via S. Rocchetto, a nord-est di via Moneta e della SP39. 5.5.2017 to 13.5.2017  Comune di San Martino Buon Albergo (VR): a sud-est della Autostrada A4, a nord-est di via Maglio, a est di via Ortini, a sud-est di via Ca' dell'Aglio e di via Ferraresa, a nord-est di via Coetta, a est di via Pantina, a nord di via Giarette, di via Mambrotta  Comune di Zevio (VR): est di via San Procolo, via Dottori, a nord di via I Maggio, a nord-ovest di via Giacomo Matteotti, di via Tiro a segno, a est di via Trento, a nord-est di via Trieste, a nord di via Vincenzo Lucchi, a est di via dall'Oca Bianca, via Ruzzotto, di via degli Alpini, via Torrazzo, via Dosso e via Griffe  Comune di PalÃ ¹ (VR): a nord-est di via Rizza, a est di LocalitÃ StagnÃ Nuovo/Vecchio, a nord-est di via Piave  Comune di Ronco all'Adige (VR): a nord della SP21, a est di via Giare (fino alla localitÃ Tomba di Sotto)  Comune di Albaredo d'Adige (VR): a nord di via Rivalta, a ovest della SP18, a est di via Tiede, via Casotton, ovest di via Santa Lucia, a nord di via Cadelsette, a ovest di via Palazzetto  Comune di Arcole (VR)  Comune di Colognola ai Colli (VR)  Comune di Caldiero (VR)  Comune Massa Lombarda (RA): a nord della SP 253  Comune di Imola (BO): a nord della SP 253, a ovest di via Rondanina, a sud di via Nuova, a ovest di via Gambellara, a sud di via Colombarone Canale; a sud di via Benelli; a nord della SS 9; a est di della SolidarietÃ , a nord di via L. Pirandello, di via Graziadei, a nord-est della SS 9, di via Bergullo, via Lola  Comune di Bagnara di Romagna (RA): a est di via Pigno, a sud della SP 21  Comune di Castel Bolognese (RA): a nord della SS 9  Comune di Solarolo (RA)  Comune di Faenza (RA): a nord dell'autostrada A 14, a ovest di via Celletta  Comune di Cotignola (RA): a sud di via Madonna di Genova, a ovest di via X Aprile, a sud di via Traversa 10 Aprile, via Torrazza  Comune di Lugo (RA): a sud della SP 17, a ovest di via Fiumazzo, a sud della SP 17, a est di via Bastia Vecchia, a sud della SP 35  Comune di Sant'Agata sul Santerno (RA)  Comune di Conselice (RA): a sud della SP 91, via Guglielma, della SP 35  Comune di Medicina (BO): a sud di via Bassa, a est di via Portonovo, a sud i via del Signore, a est di via Nuova, a sud-est di via S. Vitale Est, a est e a nord-ovest della SP 51- via Sillaro  Comune di Castel Guelfo di Bologna (BO): a est di via Medesano  Comune di Dozza (BO): a est di via Canale. 13.5.2017  Comune di Mordano (BO)  Comune Massa Lombarda (RA): a sud della SP 253,  Comune di Imola (BO): a sud della SP 253, a est di via Rondanina, a nord di via Nuova, a est di via Gambellara, a nord di via Colombarone Canale  Comune di Bagnara di Romagna (RA): a ovest di via Pigno, a nord della SP 21. 11.5.2017 to 19.5.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC A kÃ ¶vetkezÃ ket magÃ ¡ban foglalÃ ³ terÃ ¼let: BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi, KecskemÃ ©ti, TiszakÃ ©cskei Ã ©s Kiskunmajsai jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye CsongrÃ ¡di Ã ©s Kisteleki jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az az N46.681677, E19.850443 Ã ©s az N46.665199, E19.838657, az N46.7585, E19.8182, az N46.7453688, E19.8656739, az N46.68489, E19.8252596 Ã ©s az N46.6388155, E19.882776 koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼lete 24.5.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.681677, E19.850443 Ã ©s az N46.665199, E19.838657, az N46.7585, E19.8182, az N46.7453688, E19.8656739, az N46.68489, E19.8252596 Ã ©s az N46.6388155, E19.882776 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼lete 16.5.2017 to 24.5.2017 Borsod-AbaÃ ºj ZemplÃ ©n megye Encsi jÃ ¡rÃ ¡sÃ ¡nak az N21.061641, E48.59143 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼lete 19.5.2017 (d) the entries for Slovakia and Sweden are replaced by the following: Member State: Slovakia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Okres KoÃ ¡ice  okolie Mesto:  Moldava nad Bodvou Obce:  Drienovec  PÃ ©der  JanÃ ­k  DebraÃ   PaÃ ovce  Hodkovce  ReÃ ¡ica  Buzica  NiÃ ¾nÃ ½ LÃ ¡nec  PerÃ ­n  ChÃ ½m  KomÃ ¡rovce  VeÃ ¾kÃ ¡ Ida 19.5.2017 Okres KoÃ ¡ice  mesto Mesto:  KoÃ ¡ice  Ã aca 19.5.2017 Okres KoÃ ¡ice  okolie Obce:  Ã eÃ ejovce  Cestice  Mokrance 11.5.2017 to 19.5.2017 Member State: Sweden Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC De delar av NykÃ ¶pings kommun (ADNS-kod 00400 ) som strÃ ¤cker sig bortom det omrÃ ¥de som beskrivs i skyddszonen och inom en cirkel med en radie pÃ ¥ 10 kilometer, centrerad pÃ ¥ WGS84 dec. koordinaterna N58.7961 och E16.7331 30.5.2017 De delar av NykÃ ¶pings kommun (ADNS-kod 00400 ) som ligger inom en cirkel med en radie pÃ ¥ tre kilometer, centrerad pÃ ¥ WGS84 dec. Koordinaterna N58.7961 och E16.7331 22.5.2017 to 30.5.2017